Citation Nr: 1434372	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  12-09 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to February 1977.  He also had service in the Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision (denying service connection for hearing loss) and an April 2011 rating decision (denying service connection for tinnitus) of the Department of Veterans Affairs (VA) Regional Office (RO).  

In a December 2012 rating decision, the RO granted service connection for right ear hearing loss.  The Veteran has not filed a notice of disagreement (NOD) disagreeing with any appealable determination made in the December 2012 rating decision, including the schedular rating and effective date assigned for the right ear hearing loss.  Thus, that matter is not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in April 2014.  A transcript of the hearing has been associated with the claims file.  



FINDINGS OF FACT

1.  The evidence makes it at least equally likely that the Veteran's current left ear hearing impairment, which meets the requirements to be considered a hearing loss disability for VA purposes, is the result of noise exposure during service.

2.  The evidence makes it at least equally likely that the Veteran's current tinnitus is the result of noise exposure during service.



CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  The criteria to establish entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence is in relative equipoise in demonstrating that the Veteran has left ear hearing loss and tinnitus that were incurred coincident with his service.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Hickson v. West, 12 Vet .App. 247, 253 (1999).  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  

In the present case, with regard to the threshold question, the record on appeal demonstrates a current left ear hearing loss disability and tinnitus.  Specifically, recent audiological evaluations, including in February 2011, show a current sensorineural hearing impairment in the left ear meeting the requirements of 38 C.F.R. § 3.385 (2013) sufficient to be considered to be a disability for VA purposes.  This same evidence also confirms a diagnosis of tinnitus.  Accordingly, there is evidence establishing the existence of a present disability for each claim.  

Second, in addition to his own credible and competent statements of in-service noise exposure around aircraft, the Veteran's official service department records confirm that he was an aircraft structural mechanic during service.  It is entirely consistent with the places, types, and circumstances of his duties that he was exposed to significant noise during service.  

Finally, with regard to left ear hearing loss, an audiologist gave her opinion in an August 2012 statement that "[i]t is probably [sic] that inservice noise exposure contributed to the decreasing thresholds over that time frame [during the Veteran's service] and have contributed to his current hearing loss. With regard to tinnitus, the Veteran credibly and competently testified at his Board hearing that he has had a ringing in the ears since service.  Board Hr'g Tr. 7.  This opinion is fully favorable to the claim.  

The Board recognizes that a VA audiologist, who examined the Veteran in February 2011 (with a supplemental opinion issued in October 2012 by the same examiner), ultimately reached an opinion unfavorable to both claims.  As to the weighing of the examiner's opinion, the Board can identify no compelling reason to find the unfavorable opinion more probative than the favorable evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, this evidentiary record tends to make it at least equally likely that the Veteran's left ear hearing loss and tinnitus are a result of the noise exposure during his active service.  See 38 C.F.R. § 3.303(a).  

In conclusion, after resolving all reasonable doubt in the Veteran's favor, the Board must find that the evidence is at least in a state of relative equipoise on all material elements of these two claims.  Accordingly, service connection is warranted, and the claims are granted to the extent possible.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303; Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).

In this decision, the Board grants all benefits sought on appeal.  Accordingly, no discussion of VA's duty to notify and assist is necessary.


ORDER

Service connection for left ear hearing loss is granted. 

Service connection for tinnitus is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


